Exhibit 10.4

SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Mac Filmworks, Inc., a Delaware corporation
whose stock is included for quotation on the Over-the-Counter Bulletin Board
(the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to 80 units (the “Units”), with each Unit consisting of 100,000
shares of common stock, $0.0001 par value per share (the “Common Stock”), and
100,000 warrants to purchase a share of common stock with an exercise price of
$2.50 per share (the “Warrants”), at a purchase price of $125,000 per Unit; and
 
WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.  
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth and in the
Confidential Private Offering Memorandum dated August 11, 2008 (such memorandum,
together with all amendments thereof and supplements and exhibits thereto, the
“Memorandum”), the Subscriber hereby irrevocably subscribes for and agrees to
purchase from the Company such number of Units, and the Company agrees to sell
to the Subscriber as is set forth on the signature page hereof, at a price equal
to $125,000 per Unit.  The purchase price is payable by personal or business
check or money order made payable to “Signature Bank, as Escrow Agent for Sahara
Media, Inc.” contemporaneously with the execution and delivery of this Agreement
by the Subscriber.  Subscribers may also pay the subscription amount by, wire
transfer of immediately payable funds to:
 
Signature Bank
950 Third Avenue
New York, NY 10002
ABA#: 026013576
A/C#: 1500970525



1.2 The Subscriber recognizes that the purchase of the Units involves a high
degree of risk including, but not limited to, the following: (a) the Company
remains a development stage business with a limited operating history and
requires substantial funds in addition to the proceeds of the Offering; (b) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units; (c) the Subscriber may not be able to liquidate its
investment; (d) transferability of the Common Stock and the Warrants is
extremely limited; (e) in the event of a disposition, the Subscriber could
sustain the loss of its entire investment; (f) the Company has not paid any
dividends since its inception and does not anticipate paying any dividends; and
(g) the Company may issue additional securities in the future which have rights
and preferences that are senior to those of the Common Stock.  Without limiting
the generality of the representations set forth in Section 1.5 below, the
Subscriber represents that the Subscriber has carefully reviewed the section of
the Memorandum captioned “Risk Factors.”
 
 
1

--------------------------------------------------------------------------------

 
 
1.3 The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and that
the Subscriber is able to bear the economic risk of an investment in the Units.
The Subscriber is referred to the section of the Memorandum entitled “Investor
Qualifications” and to the Confidential Prospective Purchaser Questionnaire for
a full explanation of the term “accredited investor”.
 
1.4 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Units to evaluate the merits and risks of such an investment on the Subscriber’s
behalf; (b) the Subscriber recognizes the highly speculative nature of this
investment; and (c) the Subscriber is able to bear the economic risk that the
Subscriber hereby assumes.
 
1.5 The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the Memorandum (which includes the Risk Factors), including all
exhibits thereto, and any documents which may have been made available upon
request as reflected therein (collectively referred to as the “Offering
Materials”) and hereby represents that the Subscriber has been furnished by the
Company during the course of the Offering with all information regarding the
Company, the terms and conditions of the Offering and any additional information
that the Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the Offering.
 
1.6           (a) In making the decision to invest in the Units the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Materials.
 
(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Units by the Company (or an authorized agent or representative
thereof) and (ii) no Units were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
 
 
2

--------------------------------------------------------------------------------

 
 
1.7 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.8 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the U.S. Securities and Exchange Commission (the “SEC”) nor any state
regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder.  The Subscriber understands that the Common
Stock, the Warrant Shares (defined below), and the Warrants have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Common Stock, Warrant Shares, or Warrants unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available.
 
1.9 The Subscriber understands that the Common Stock, Warrant Shares and
Warrants have not been registered under the Securities Act by reason of a
claimed exemption under the provisions of the Securities Act that depends, in
part, upon the Subscriber’s investment intention.  In this connection, the
Subscriber hereby represents that the Subscriber is purchasing the Units for the
Subscriber’s own account for investment and not with a view toward the resale or
distribution to others.  The Subscriber, if an entity, further represents that
it was not formed for the purpose of purchasing the Units.
 
1.10 The Subscriber understands that there is a limited trading market for the
Common Stock and that an active market may not develop for the Common
Stock.  The Subscriber understands that even if an active market develops for
the Common Stock, Rule 144 promulgated under the Securities Act requires for
non-affiliates (“Rule 144”), among other conditions, a one-year holding period
commencing as of the date that the Company files “Form 10 information” with the
SEC, prior to the resale of securities acquired in a non-public offering without
having to satisfy the registration requirements under the Securities Act.  The
Subscriber understands and hereby acknowledges that the Company is under no
obligation to register any of the Common Stock, the Warrant Shares, or the
Warrants under the Securities Act or any state securities or “blue sky” laws
other than as set forth in Article V.
 
1.11 The Subscriber agrees that if and to the extent required by an underwriter
of the Company’s Common Stock in an initial public offering, the undersigned
will execute a “lock-up” agreement regarding some or all of the undersigned’s
Common Stock thereby agreeing not to sell such securities for a period of time
after completion of the public offering whether or not such securities are
included in the public offering.
 
1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock, the Warrant Shares, and the Warrants
that such securities have not been registered under the Securities Act or any
state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this
Agreement.  The Subscriber is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
such securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:
 
 
3

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
1.13 The Subscriber understands that the Company will review this Agreement and
is hereby given authority by the Subscriber to call Subscriber’s bank or place
of employment or otherwise review the financial standing of the Subscriber; and
it is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Subscriber, to reject or limit any subscription, to accept subscriptions for
fractional shares of Common Stock and to close the Offering to the Subscriber at
any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Common Stock.
 
1.14 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.15 The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Units.  This Agreement constitutes the legal, valid and binding
obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms.
 
1.16 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.
 
1.17 The Subscriber acknowledges that at such time, if ever, as the Common Stock
and the Warrant Shares are registered (as such term is defined in Article V
hereof), sales of the Common Stock and Warrant Shares will be subject to state
securities laws.
 
1.18         (a) The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
Common Stock is included.
 
 
4

--------------------------------------------------------------------------------

 
 
1.19 The Subscriber understands that the Units are being offered and sold in
reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned’s suitability to acquire Units.
 
1.20 The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Common Stock, Warrant Shares, or Warrants by the
Subscriber in violation of the Securities Act or any applicable state securities
or “blue sky” laws; or (b) any false representation or warranty or any breach or
failure by the Subscriber to comply with any covenant made by the Subscriber in
this Agreement or any other document furnished by the Subscriber to any of the
foregoing in connection with this transaction.
 
II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business.
 
2.2 Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Common Stock and Warrants
contemplated hereby and the performance of the Company’s obligations hereunder
has been taken.  This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy.  The Common Stock and
Warrant Shares, when issued and fully paid for in accordance with the terms of
this Agreement, will be validly issued, fully paid and nonassessable.  The
issuance and sale of the Common Stock and Warrant Shares contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person which have not been waived in connection with this offering.
 
III.  
TERMS OF SUBSCRIPTION

 
3.1 Pending the sale of the Units, all funds paid hereunder shall be deposited
with Signature Bank.
 
3.2 Certificates representing the Common Stock and Warrants purchased by the
Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber within 15 business days following the Closing (as defined in the
Memorandum) at which such purchase takes place. The Subscriber hereby authorizes
and directs the Company to deliver the certificates representing the Common
Stock and Warrants purchased by the Subscriber pursuant to this Agreement
directly to the Subscriber’s residential or business address indicated on the
signature page hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
IV.  
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1 The Subscriber’s obligation to purchase the Units at the Closing at which
such purchase is to be consummated is subject to the fulfillment on or prior to
such Closing of the following conditions, which conditions may be waived at the
option of each Subscriber to the extent permitted by law:
 
(a) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.
 
(b) No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c) No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Common Stock or the Warrants (except as otherwise provided in this
Agreement).
 
V.  
REGISTRATION RIGHTS

 
5.1 Definitions.  As used in this Agreement, the following terms shall have the
following meanings.
 
(a) The term “Holder” shall mean any person owning or having the right to
acquire Registrable Securities or any permitted transferee of a Holder.
 
(b) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.
 
(c) The term “Registrable Securities” shall mean: (i) the Common Stock, and (ii)
the shares of common stock underlying the Warrants (the “Warrant Shares”),
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC; (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale; (C) are held by a Holder or a permitted transferee of a Holder
pursuant to Section 5.8; and (D) may not be disposed of under Rule 144 under the
Securities Act without restriction.
 
(d) The term “SEC Guidance” means (i) any publicly-available written or oral
guidance, requirements or notice of the staff of the SEC, and (ii) the
Securities Act.
 
 
6

--------------------------------------------------------------------------------

 


(e) The term “Rule 415” means Rule 415 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the SEC having substantially
the same purpose and effect as such Rule.


5.2 Shelf Registration.  The Company will use its best reasonable efforts to
file a registration statement, within 45 days after the filing of the Company’s
“Form 10 information” with the SEC, covering the resale of all or such portion
of the Registrable Securities as permitted by SEC Guidance, for an offering to
be made on a continuous basis pursuant to Rule 415. The registration statement
filed pursuant to this Section 5.2 shall be on Form S-1, except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-1, in which case such registration shall be on another appropriate form. In
the event that less than all of the Registrable Securities are included in the
registration statement as a result of SEC Guidance, then the Company will use
its best reasonable efforts to file additional registration statements,
registering the allowable balance pursuant to Rule 415, in a manner permitted by
the SEC, until all of the Registrable Securities have been registered.
 
5.3 Registration Procedures.  Whenever required under this Article V to include
Registrable Securities in a Company registration statement, the Company shall,
as expeditiously as reasonably possible:
 
(a) Use its best reasonable efforts to (i) cause such registration statement to
become effective, and (ii) cause such registration statement to remain effective
until the earliest to occur of (A) such date as the sellers of Registrable
Securities (the “Selling Holders”) have completed the distribution described in
the registration statement and (B) such time that all of such Registrable
Securities are no longer, by reason of Rule 144 under the Securities Act,
required to be registered for the sale thereof by such Holders.  The Company
will also use its best reasonable efforts to, during the period that such
registration statement is required to be maintained hereunder, file such
post-effective amendments and supplements thereto as may be required by the
Securities Act and the rules and regulations thereunder or otherwise to ensure
that the registration statement does not contain any untrue statement of
material fact or omit to state a fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading; provided, however, that if applicable rules
under the Securities Act governing the obligation to file a post-effective
amendment permits, in lieu of filing a post-effective amendment that (i)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(ii) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the Company may
incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) in the registration statement.
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
 
(c) Furnish to the Selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus as amended or supplemented from time to time,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Use best reasonable efforts to register and qualify the securities covered
by such registration statement under such other federal or state securities laws
of such jurisdictions as shall be reasonably requested by the Selling Holders;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Company is already subject to service in such jurisdiction and except
as may be required by the Securities Act.
 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.  Each Selling Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
 
(f) Notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (i) when the registration statement or any
post-effective amendment and supplement thereto has become effective; (ii) of
the issuance by the SEC of any stop order or the initiation of proceedings for
that purpose (in which event the Company shall make every effort to obtain the
withdrawal of any order suspending effectiveness of the registration statement
at the earliest possible time or prevent the entry thereof); (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose; and (iv) of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.
 
(g) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted.
 
(h) Provide a transfer agent for all Registrable Securities registered pursuant
hereunder and CUSIP number for all such Registrable Securities, in each case not
later than the effective date of such registration.
 
(i) Cooperate with the Selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, which certificates will not bear any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of the Registrable
Securities to the underwriters.
 
(j) Comply with all applicable rules and regulations of the SEC.
 
(k) If the offering is underwritten and at the request of any Selling Holder,
use its best reasonable efforts to furnish on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) opinions dated such date of counsel representing the Company
for the purposes of such registration, addressed to the underwriters and the
transfer agent for the Registrable Securities so delivered, respectively, to the
effect that such registration statement has become effective under the
Securities Act and such Registrable Securities are freely tradable, and covering
such other matters as are customarily covered in opinions of issuer’s counsel
delivered to underwriters and transfer agents in underwritten public offerings
and (ii) a letter dated such date from the independent public accountants who
have certified the financial statements of the Company included in the
registration statement or the prospectus, covering such matters as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings.
 
 
8

--------------------------------------------------------------------------------

 
 
5.4 Furnish Information.  It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Article V with respect to the
Registrable Securities of any Selling Holder that such Holder shall furnish to
the Company such information regarding the Holder, the Registrable Securities
held by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.
 
5.5 Registration Expenses.  The Company shall bear and pay all registration
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities with respect to registration pursuant to Section 5.2
for each Holder, but excluding (i) legal expenses of the Holders and (ii)
underwriting discounts and commissions relating to Registrable Securities.
 
5.6 Delay of Registration.  No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Article.
 
5.7 Indemnification.  In the event that any Registrable Securities are included
in a registration statement under this Article V:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”):  (i) any untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading, or (iii)
any violation by the Company of the Securities Act, the Exchange Act, or any
rule or regulation promulgated under the Securities Act, or the Exchange Act,
and the Company will pay to each such Holder, underwriter or controlling person,
as incurred, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 5.7(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, or the Exchange
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 5.7(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this Section 5.7(b) exceed the
greater of the cash value of the (i) gross proceeds from the Offering received
by such Holder or (ii) such Holder’s investment pursuant to this Agreement as
set forth on the signature page attached hereto.
 
(c) Promptly after receipt by an indemnified party under this Section 5.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 5.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.7.
 
(d) If the indemnification provided for in this Section 5.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
 
 
10

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.
 
(f) The obligations of the Company and Holders under this Section 5.7 shall
survive the completion of the Offering.
 
5.8 Permitted Transferees.  The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Article
V may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities, to (a) any partner or retired partner of a
Holder that is a partnership, or (b) any family member or trust for the benefit
of any individual Holder, provided that (i) such Holder gives prior written
notice to the Company; (ii) such transferee agrees to comply with the terms and
provisions of this Agreement;  (iii) such transfer is otherwise in compliance
with this Agreement; and (iv) such transfer is otherwise effected in accordance
with applicable securities laws.  Except as specifically permitted by this
Section 5.8, the rights of a Holder with respect to Registrable Securities as
set out herein shall not be transferable to any other person, and any attempted
transfer shall cause all rights of such Holder therein to be forfeited.
 
VI.  
MISCELLANEOUS

 
6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:
 
if to the Company, to it at:
 
75 Franklin Street, 2nd Floor
New York, NY 10013
Attn:  Philmore Anderson IV, CEO


With a copy to:


Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attn:  Marc Ross, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.
 
6.3 Subject to the provisions of Section 5.8, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and assigns.  This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
6.4 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Units as herein provided, subject, however, to the right hereby
reserved by the Company to enter into the same agreements with other subscribers
and to add and/or delete other persons as subscribers.
 
6.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF
LAW.  THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND THE FEDERAL DISTRICT COURTS SITUATED THEREIN AND
AGREE TO SAID VENUE.
 
6.6 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
 
12

--------------------------------------------------------------------------------

 
 
6.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
6.9 All of the representations and warranties contained in this Subscription
Agreement shall survive execution and delivery of this Subscription Agreement
and the undersigned’s investment in the Company.
 
6.10 This Subscription Agreement shall be governed by, interpreted under, and
construed in accordance with, the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York
without regard to the principles of conflicts-of-law thereof.
 
6.11 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.12 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
6.13 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.
 


IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of _____________________, 2008.
 

 
13

--------------------------------------------------------------------------------

 



SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[COMPANY OR TRUST]


The undersigned hereby represents, warrants and covenants that the undersigned
is duly authorized by the prospective investor to take all requisite action on
the part of the prospective investor listed below to enter into this Agreement
and, further, that the prospective investor has all requisite authority to enter
into such Agreement.
 
The undersigned represents and warrants that each of the above representations,
agreements or understandings set forth herein applies to the prospective
investor and that the undersigned has authority under the charter, by-laws,
corporate resolutions or trust agreement of such prospective investor to execute
this Agreement.
 

       
Name of Company (Please type or print)
     

 
By:
       

 
Name:
         
Title:
       

 
Number of Units
     Amount of check enclosed:    
Subscribed for:
    $                  

 
 

 
14

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[PARTNERSHIP]


If the prospective investor is a PARTNERSHIP, complete the following and enclose
a true copy of the Partnership Agreement of the prospective investor:
 
The undersigned hereby represents, warrants and covenants that the undersigned
is a general partner of the prospective investor named below, is duly authorized
by the prospective investor to enter into this Agreement, and that the
prospective investor has all requisite authority to enter into this Agreement
and set forth below are the names of all Partners of the prospective investor.
 
The undersigned represents and warrants that each of the above representations,
agreements or undertakings set forth herein applies to the prospective investor
and that the undersigned is authorized by such prospective investor to execute
this Agreement.
 

       
Name of Company (Please type or print)
     

 
By:
       

 
Name:
         
Title:
       

 

Names of Partners:    Signature:                                                
 

(Add additional sheets if necessary)
 
Number of Units
     Amount of check enclosed:    
Subscribed for:
    $                  


 
15

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[INDIVIDUAL]


If the prospective investor is an individual, please execute this Agreement
below.
 

       
Name of Company (Please type or print)
     

 
By:
       

 
Name:
                     
And (if applicable)
     

 
By:
       

 
Name:
       

 
HOW UNITS WILL BE HELD:
Individually          ______
JTWROS               ______
TBTE                     ______
 
Number of Units
     Amount of check enclosed:    
Subscribed for:
    $                  

 
*If investment is taken in joint names, both must sign.



 
16

--------------------------------------------------------------------------------

 

[ACCEPTANCE PAGE FOR SUBSCRIPTION AGREEMENT]


Agreed to and accepted as of ____________________, 2008.
 

 
Mac Filmworks, Inc.
         
 
By:
/s/     
Name:
     
Title:
           

 
 
 
 
 
 

 
17

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2008



       
 
 
        (Signature)                  

 
 
 
 
 
 
 
 
18